DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on June 8, 2021.  Claims 1-21 are presented for examination.
Independent claims have been carefully considered for an abstract idea. 
As to claim 1, a data processing entity adapted to receive a query of a single logical database… stored across two databases comprises a practical application which cannot be performed in the mind.
As to claim 16, providing a single access point for performing… operations on elements of the two databases comprises a practical application which cannot be performed in the mind.
As to claim 18, providing a data processing entity adapted to receive a query of a single logical database, the single logical database being stored across two databases comprises a practical application which cannot be performed in the mind.
As such, claims 1-21 are not flagged for an abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are of the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “processing entity” does not fall under at least one of “useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof” but instead fall into “software per/se”.
The claims are therefore rejected as non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvie et al (USPN. 10,223,184).

1. A distributed system comprising: 
an online database (fig. 3; distributed database storage across multiple physical resources, col. 6, lines 43-60);
an archive database (fig. 3 col. 6, lines 43-60, distributed database storage across multiple physical resources comprises archived data, cache and cold data archive database interpreted to another physical resource storing the distributed data, i.e., on storage node and col. 8, lines 15-30, duplicating database instance.  Note that storage control plane implements volume manager for managing variety of storage functions, see col. 21, lines 16-36); and
a data processing entity adapted to receive a query of a single logical database, the single logical database being stored across the online database and offline database (fig. 5A, items 515 and 560, col. 21, line 54 to col. 22, line 9, query is received and stored/managed by DB tier components).  

2. The system according to claim 1, wherein the online database comprises a data lake architecture adapted to store a plurality of unstructured data entities (fig. 3; distributed database storage across multiple physical resources handles many different types of schemas and structures, col. 6, lines 43-60).

3. The system according to claim 1, wherein the query is a single unified query of the data being stored across the online database and offline database (fig. 5A, items 515 and 560, col. 21, line 54 to col. 22, line 9, query is received and stored/managed by DB tier components across the distributed DBs).  

4. The system according to claim 1, wherein the online database is stored within a cluster of nodes (fig. 5B, distributed storage system comprising cluster of storage nodes).  

5. The system according to claim 1, wherein the archive database is stored within cloud-based storage entities (fig. 3; distributed database storage across multiple physical resources in a cloud computing environment, col. 6, lines 43-60).  

6. The system according to claim 1, further comprising a processing entity configured to create read-only views of storage relating to the online database and the archive database (fig. 5A, item 543, col. 22, lines 10-23, read only requests and storages).

7. The system according to claim 1, wherein the processing entity includes an archive management entity adapted to receive a query from one or more systems and to distribute the query to one or more systems associated with the online database and offline database (fig. 3, col. 16, 7-32, items 305 and 310).  

8. The system according to claim 1, further comprising a memory configured to store one or more archive rules that control archiving of data from the online database to the archive database (col. 21, lines 16-36 the storage control plane implements volume manager for managing variety of storage functions for the distributed databases, see col. 21, lines 16-36).

9. The system according to claim 8, wherein the processing entity performs archiving operations in real time while performing database operations across the online database and offline database (fig. 5A.  col. 8, lines 15-30, duplicating database instance across all the nodes with multiple components).

10. The system according to claim 8, wherein at least one of the one or more archive rules is configured to archive data based on a date field (fig. 2 and col. 37, line 21-43, log quorum rules).

11. The system according to claim 8, wherein at least one of the one or more archive rules is configured to archive data based on a non-date field (fig. 2 and col. 37, line 21-43, log quorum rules).

12. The system according to claim 8, wherein at least one of the one or more archive rules is configurable by a user (fig. 2 and col. 37, line 21-50, clients trigger the rules).  

13. The system according to claim 8, wherein at least one of the one or more archive rules is configured to archive data based on a plurality of data fields (fig. 2 and col. 37, line 21-43, log quorum rules and methods).

14. The system according to claim 1, wherein the archive database includes at least one partition, the at least one partition including archive data determined by one or more data fields (col. 6, line 59 to col. 7, line 23, partitions based on subsets).

15. The system according to claim 8, wherein at least one of the one or more archive rules is configured to archive data based on a date field (fig. 2 and col. 37, line 21-43, log quorum rules). 

16. A method comprising (fig. 1): 
maintaining an online database (fig. 3; distributed database storage across multiple physical resources, col. 6, lines 43-60); 
maintaining an offline database, the online database and offline database representing a single database identified by a namespace (fig. 3 col. 6, lines 43-60, distributed database storage across multiple physical resources comprises archived data, cache and cold data archive database interpreted to another physical resource storing the distributed data, i.e., on storage node.  Note that storage control plane implements volume manager for managing variety of storage functions, see col. 21, lines 16-36); and 
providing a single access point for performing one or more data operations on elements of the online and offline database (fig. 5A, items 515 and 560, col. 21, line 54 to col. 22, line 9, query is received and stored/managed by DB tier components).   

17. The method according to claim 16, further comprising processing, by a database management entity, a write request that updates a data element located in offline storage (fig. 5A, item 541, col. 22, lines 10-23, write request and modify query by using specific node storages).  

18. The method according to claim 17, wherein the act of processing the write request includes unarchiving the data element to online storage (col. 21, lines 16-36 the storage control plane implements volume manager for managing variety of storage functions for the distributed databases, see col. 21, lines 16-36).

19. A method comprising:
maintaining an online database (fig. 3; distributed database storage across multiple physical resources, col. 6, lines 43-60);
maintaining an offline database (fig. 3 col. 6, lines 43-60, distributed database storage across multiple physical resources comprises archived data, cache and cold data archive database interpreted to another physical resource storing the distributed data, i.e., on storage node.  Note that storage control plane implements volume manager for managing variety of storage functions, see col. 21, lines 16-36); and
providing a data processing entity adapted to receive a query of a single logical database, the single logical database being stored across the online database and the offline database (fig. 5A, items 515 and 560, col. 21, line 54 to col. 22, line 9, query is received and stored/managed by DB tier components).    

20. The method according to claim 19, wherein the online database comprises a data lake architecture adapted to store a plurality of unstructured data entities  (fig. 3; distributed database storage across multiple physical resources handles many different types of schemas and structures, col. 6, lines 43-60).

21. The method according to claim 19, wherein the query is a single unified query of the data being stored across the online database and the offline database (fig. 5A, items 515 and 560, col. 21, line 54 to col. 22, line 9, query is received and stored/managed by DB tier components across the distributed DBs).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of archiving and processing data:
USPN. 2020/0293577 Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 3, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153